The plaintiffs’ petition for certification for appeal from the Appellate Court, 16 Conn. App. 604, is granted, limited to the following issues:
“1. Did the Appellate Court err in determining that a landowner whose building permit was revoked by the Planning and Zoning Appeals (the ‘Board’) could not *825properly appeal the Board’s decision to the Superior Court without citing in, as a party defendant, the abutting owner who successfully challenged the permit before the Board?
Haden P. Gerrish, in support of the petition.
James A. Fulton and James W. Macauley, town attorney, in opposition.
Decided November 10, 1988
“2. Did the Appellate Court err in determining that an abutting owner, with notice of the appeal, did not waive his right to intervene by waiting until after the trial court rendered a judgment unfavorable to him?”